UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event recorded): April 1, 2015 (March 31, 2015) ZD VENTURES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-127389 99-0381956 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 47 Avenue Road, Suite 200, Toronto, ON, M5R 2G3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 929 - 1806 WEBTRADEX INTERNATIONAL CORPORATION (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 1, 2015 ZD VENTURES CORPORATION By: /s/ Kam Shah Kam Shah Chief Financial Officer ZD VENTURES TERMINATES PURCHASE AGREEMENT WITHBLUESENCE INNOVATION GROUP S.L. Toronto, March 31, 2015 –ZD Ventures Corporation (OTCBB: ZDVN) ("The Company" "ZD Ventures") announces that the previously announced agreement to acquire Bluesence Innovation Group S.L. (“Bluesence”) has been terminated due to disagreements of the parties over certain terms of the acquisition. The Company is currently negotiating with the Bluesence owner the settlement of the financial advances given by the Company to the owner in anticipation of the acquisition. ​ZD Ventures ​is now working on other corporate objectives with a view to entering into new technology sectors. About the Company ZD Ventures is seeking to expand into the internet industry by acquiring and supporting emerging internet-related technologies and other related assets. For further information contact: Terence Robinson, CEO, tr@zdventures.com and/orKam Shah, CFO ks@zdventures.com or refer to our web sites:www.zdventures.com, Forward-Looking Statements This press release includes forward-looking statements that involve risks and uncertainties. Forward-looking statements are statements that are not historical facts. Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ from the forward-looking statements. The Company expressly disclaims any obligation to publicly update any forward-looking statements contained herein, whether as a results of new information, future events or otherwise, except as required by law.
